Title: Thomas Jefferson: Form for report on primary schools, ca. 3 Feb. 1825, 3 February 1825
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    18201821.1822182318241825.CountiessumsfurnishedMonthsschoolingsumsfurnishedmonths ofschoolingsumsfurnishedmonths ofschoolingsumsfurnishedmonths ofschoolingsumsfurnishedmonths ofschoolingsumsfurnishedmonths ofschoolingAccomac.400216415232EtcAlbemarle500234520240EtcAmelia250183EtcAmherst400210EtcAugusta800461EtcEtc
                        
                    